     Case: 1:19-cr-00132-SL Doc #: 19 Filed: 08/13/19 1 of 36. PageID #: 45
                                                                              1

 1                         UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
 2                               EASTERN DIVISION

 3       UNITED STATES OF AMERICA,          )   Case No. 1:19-cr-132
                                            )   Akron, Ohio
 4                    Plaintiff,            )   July 30, 2019
                                            )   2:13 p.m.
 5             vs.                          )
                                            )
 6       HARGIS HALL,                       )
                                            )
 7                    Defendant.            )

 8                           TRANSCRIPT OF PROCEEDINGS
                       BEFORE THE HONORABLE KATHLEEN B. BURKE
 9                         UNITED STATES MAGISTRATE JUDGE

10                               CHANGE OF PLEA HEARING

11       APPEARANCES:

12       For the Plaintiff:
              Office of the U.S. Attorney
13            Northern District of Ohio
              By: Elliot D. Morrison, Esq.
14            Suite 400
              801 Superior Avenue, W
15            Cleveland, Ohio 44113
              (216) 622-3919
16            elliot.morrison@usdoj.gov

17

18

19

20                          Mary L. Uphold, RDR, CRR
             Thomas D. Lambros Federal Building and U.S. Courthouse
21                         125 Market Street, Room 337
                          Youngstown, Ohio 44503-1780
22                               (330) 884-7424
                         Mary_Uphold@ohnd.uscourts.gov
23

24              Electronic recording transcribed by mechanical
         stenography from a digital audio recording; transcript
25       produced by computer-aided transcription.
     Case: 1:19-cr-00132-SL Doc #: 19 Filed: 08/13/19 2 of 36. PageID #: 46
                                                                              2

 1       APPEARANCES (CONTINUED):

 2       For the Defendant:
              Rhonda L. Kotnik, Esq.
 3            Suite 401
              333 South Main Street
 4            Akron, Ohio 44308
              (330) 253-5533
 5            rhondalkotnik@gmail.com

 6
                                           - - -
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                   MARY L. UPHOLD, RDR, CRR              (330) 884-7424
     Case: 1:19-cr-00132-SL Doc #: 19 Filed: 08/13/19 3 of 36. PageID #: 47
                                                                              3

 1                               P R O C E E D I N G S

 2                                         - - -

 3                   THE CLERK:     All rise.      This Honorable United

 4       States Court for the Northern District of Ohio is now open

 5       for the transaction of business.          The Honorable Kathleen B.

 6       Burke presiding.

 7                   You may be seated.

 8                   The case before the court carries Case Number

 9       1:19-cr-132, United States of America versus Hargis Hall.

10                   THE COURT:     So I am going to ask counsel to

11       introduce themselves.       First counsel for the United States.

12                   MR. MORRISON:      Thank you, Your Honor.        AUSA Elliot

13       Morrison on behalf of the United States.

14                   THE COURT:     And counsel for the defendant.

15                   MS. KOTNIK:     Good afternoon, Your Honor.          Rhonda

16       Kotnik on behalf of Mr. Hall.

17                   THE COURT:     All right.     And I have been advised

18       that Mr. Hall does wish to plead guilty to Counts 1 and 2 of

19       the indictment.      I will talk with him about his right to

20       change his mind about that as we proceed here.              But the

21       first thing I need to address is the consent, his consent to

22       my jurisdiction in this matter.

23                   I am looking to see if I (unintelligible) -- here

24       it is.

25                   All right.     So, Mr. Hall, I'm holding up a

                   MARY L. UPHOLD, RDR, CRR              (330) 884-7424
     Case: 1:19-cr-00132-SL Doc #: 19 Filed: 08/13/19 4 of 36. PageID #: 48
                                                                              4

 1       document that's called "Consent to order of referral to

 2       Magistrate Judge for purposes of receiving defendant's

 3       guilty plea."     I am going to turn to the second page and ask

 4       if your signature is on the top line on the right side of

 5       the page.

 6                   THE DEFENDANT:      Yes, ma'am, I signed that paper.

 7                   THE COURT:     And before you signed this document,

 8       Mr. Hall, did you have a chance to read it and to discuss it

 9       with your attorney, Ms. Kotnik?

10                   THE DEFENDANT:      Yes, ma'am.

11                   THE COURT:     You understand that you have the right

12       to offer your plea of guilty to a United States district

13       judge, and that by submitting this consent, you are giving

14       up that right and you are agreeing that I may receive your

15       plea; do you understand that?

16                   THE DEFENDANT:      Yes, ma'am.

17                   THE COURT:     Okay.    Is it your wish to consent to

18       my jurisdiction in this matter?

19                   THE DEFENDANT:      Yes, ma'am.

20                   THE COURT:     All right.     Your consent is accepted.

21                   I'm now going to review the purposes of this

22       proceeding with you, Mr. Hall.          The purposes include

23       establishing that you are competent to make a plea,

24       establishing that your plea is free and voluntary, making

25       certain that you understand the charges made against you,

                   MARY L. UPHOLD, RDR, CRR              (330) 884-7424
     Case: 1:19-cr-00132-SL Doc #: 19 Filed: 08/13/19 5 of 36. PageID #: 49
                                                                              5

 1       the penalties associated with those charges and the

 2       constitutional rights that you will be giving up if you

 3       plead guilty.

 4                    After we cover those things, I will ask questions

 5       of you and the prosecutor to determine whether there is a

 6       factual basis for a plea.

 7                    And after we cover those things, I will ask you

 8       how you plead.

 9                    I do want you to understand that even though

10       you've expressed an intent to plead guilty, you have the

11       right to change your mind and to stand by your original plea

12       of not guilty at any time up until the end of the proceeding

13       when I ask you how you plead.

14                    Do you understand those instructions?

15                    THE DEFENDANT:     Yes, ma'am.

16                    THE COURT:    During the proceeding today, Mr. Hall,

17       I will be asking you a number of questions.             We have a court

18       reporter here who will be recording my questions and your

19       answers.     You will need to put your answers in words because

20       she cannot record a nod of the head or other gesture.

21                    If you don't understand a question, you should say

22       so and I will do my best to explain it to you.

23                    Also, if you wish to speak with your attorney, you

24       may do that at any time during the hearing.

25                    I do want you to know that the purpose of my

                    MARY L. UPHOLD, RDR, CRR             (330) 884-7424
     Case: 1:19-cr-00132-SL Doc #: 19 Filed: 08/13/19 6 of 36. PageID #: 50
                                                                              6

 1       questions is to determine whether you are competent to

 2       understand the charges against you and competent to enter a

 3       plea.    The questions are not intended to embarrass you.

 4                    Do you understand those instructions?

 5                    THE DEFENDANT:     Yes, ma'am.

 6                    THE COURT:    Mr. Hall, you do have a right to

 7       remain silent.      You're not required to make any statement.

 8       And any statement you do make may be used against you.

 9                    Before I receive your plea, I will need to ask you

10       a number of questions to make sure that your plea is valid.

11       By answering those questions, you will be making statements

12       against your interest and you will incriminate yourself.

13                    Do you understand that by proceeding here today

14       with a plea of guilty, you will necessarily give up your

15       right to remain silent?

16                    THE DEFENDANT:     Yes.    Yes, ma'am.

17                    THE COURT:    Now the courtroom deputy will place

18       the defendant under oath.

19                    THE CLERK:    Please raise your right hand.

20               (Defendant sworn.)

21                    THE COURT:    Mr. Hall, you have now been sworn and

22       you are under oath to tell the truth.           Your answers to my

23       questions will be subject to the penalties for perjury if

24       they are not truthful.

25                    Do you understand that instruction?

                   MARY L. UPHOLD, RDR, CRR              (330) 884-7424
     Case: 1:19-cr-00132-SL Doc #: 19 Filed: 08/13/19 7 of 36. PageID #: 51
                                                                              7

 1                    THE DEFENDANT:     Yes, ma'am.

 2                    THE COURT:    I am going to start with some

 3       questions that relate to your competence to enter a plea

 4       today.    I'll start by asking you to state your full name.

 5                    THE DEFENDANT:     Hargis A. Hall.

 6                    THE COURT:    Okay.    And how old are you, Mr. Hall?

 7                    THE DEFENDANT:     Forty-six.

 8                    THE COURT:    And are you a citizen of the United

 9       States?

10                    THE DEFENDANT:     Yes, ma'am.

11                    THE COURT:    How far did you go in school,

12       Mr. Hall?

13                    THE DEFENDANT:     I got my GED and I went to some

14       college.

15                    THE COURT:    Okay.

16                    THE DEFENDANT:     Technical college.

17                    THE COURT:    What kind of college?

18                    THE DEFENDANT:     Technical college.

19                    THE COURT:    Okay.    And what were you studying at

20       the technical college?

21                    THE DEFENDANT:     Motorcycle technologies.

22                    THE COURT:    Okay.    I take it from your answers to

23       my questions, Mr. Hall, that you can both speak and

24       understand English, correct?

25                    THE DEFENDANT:     Yes, ma'am.

                    MARY L. UPHOLD, RDR, CRR             (330) 884-7424
     Case: 1:19-cr-00132-SL Doc #: 19 Filed: 08/13/19 8 of 36. PageID #: 52
                                                                              8

 1                   THE COURT:     And are you also able to read and

 2       write in English?

 3                   THE DEFENDANT:      Yes, ma'am.

 4                   THE COURT:     Are you currently on probation, parole

 5       or supervised release for any other state or federal

 6       conviction?

 7                   THE DEFENDANT:      No, ma'am.

 8                   THE COURT:     Within the last year, Mr. Hall, have

 9       you been hospitalized or treated for either a mental

10       illness, a drug addiction or an alcohol addiction?

11                   THE DEFENDANT:      No, ma'am.     I've been in state

12       prison for the last year.

13                   THE COURT:     I understand that.       Sometimes when in

14       prison there are treatment programs for those kind of

15       things.    So you're saying that you have not been treated?

16                   THE DEFENDANT:      No, ma'am.

17                   THE COURT:     Okay.

18                   THE DEFENDANT:      My time wasn't long enough for me

19       to get into one --

20                   THE COURT:     Okay.

21                   THE DEFENDANT:      -- is what they told me.         I signed

22       up for the IOP and the BOP or BIP or something like that.

23       And they said they take other -- my sentence wasn't long

24       enough for me to be there to do it, so ...

25                   THE COURT:     Okay.    In the last 24 hours, Mr. Hall,

                   MARY L. UPHOLD, RDR, CRR              (330) 884-7424
     Case: 1:19-cr-00132-SL Doc #: 19 Filed: 08/13/19 9 of 36. PageID #: 53
                                                                              9

 1       have you taken any medication or drugs or alcohol?

 2                   THE DEFENDANT:      No, ma'am.

 3                   THE COURT:     Do you feel that you understand why we

 4       are here today, what the purpose of this proceeding is?

 5                   THE DEFENDANT:      Yes, ma'am.

 6                   THE COURT:     Can you explain that in your own

 7       words, your understanding of what -- why we are here today?

 8                   THE DEFENDANT:      To plead guilty to some mistakes

 9       that I've made in the past.

10                   THE COURT:     Okay.    Ms. Kotnik, do you have any

11       doubts or concerns about Mr. Hall's competence to plead

12       today?

13                   MS. KOTNIK:     No, Your Honor.

14                   THE COURT:     And, Mr. Morrison, do you have any

15       concerns about Mr. Hall's competence?

16                   MR. MORRISON:      No, Your Honor.

17                   THE COURT:     Mr. Hall, I am going to talk with you

18       now about your right to counsel.          At the time of your

19       arraignment, you were advised that you have a right to an

20       attorney at every stage of the proceedings in this case, and

21       that if you are not able to afford to hire an attorney, the

22       court could appoint one without cost to you.

23                   Do you understand your right to an attorney?

24                   THE DEFENDANT:      Yes, ma'am.

25                   THE COURT:     The court previously appointed Rhonda

                   MARY L. UPHOLD, RDR, CRR              (330) 884-7424
     Case: 1:19-cr-00132-SL Doc #: 19 Filed: 08/13/19 10 of 36. PageID #: 54
                                                                               10

 1       Kotnik, who is seated next to you, to be your attorney.

 2                    Do you understand that you are represented by

 3       Ms. Kotnik for this case?

 4                    THE DEFENDANT:      Yes, ma'am.

 5                    THE COURT:     Have you had enough time to discuss

 6       the charges made against you in the indictment with

 7       Ms. Kotnik -- with Ms. Kotnik?

 8                    THE DEFENDANT:      Yes, her and I went over the case

 9       a few times.

10                    THE COURT:     Okay.    And have you told Ms. Kotnik

11       everything you know about the case, including the facts of

12       the case?

13                    THE DEFENDANT:      Yes, ma'am.

14                    THE COURT:     Are you completely satisfied with

15       Ms. Kotnik's representation of you and the advice that she

16       has given you?

17                    THE DEFENDANT:      Yes, ma'am.

18                    THE COURT:     I am now going to talk with you about

19       the various constitutional rights you will be giving up if

20       you plead guilty, Mr. Hall.         I'll go through those one by

21       one.

22                    The first is your right to a trial, including the

23       right to a jury trial.        You do have the right to stand by

24       your plea of not guilty and to require the government to

25       prove its case at trial.

                   MARY L. UPHOLD, RDR, CRR              (330) 884-7424
     Case: 1:19-cr-00132-SL Doc #: 19 Filed: 08/13/19 11 of 36. PageID #: 55
                                                                               11

 1                    You would have a right to a trial by jury and the

 2       right to the assistance of counsel at trial.

 3                    At trial you would be presumed innocent.            You

 4       would not have to prove you're innocent.             Rather, the

 5       government would be required to prove you guilty by

 6       competent evidence beyond a reasonable doubt as to every

 7       element of the offenses charged against you.

 8                    Do you understand your right to a trial, including

 9       the right to jury trial?

10                    THE DEFENDANT:      Yes, ma'am.

11                    THE COURT:     Do you understand that by pleading

12       guilty, you will be giving up that right?

13                    THE DEFENDANT:      Yes, ma'am.

14                    THE COURT:     You have a right to compulsory

15       process.     What that means is that if the case went to trial,

16       you would have the right to have the court issue subpoenas

17       to require the attendance of witnesses who would testify in

18       your defense.

19                    You understand that right?

20                    THE DEFENDANT:      Yes, ma'am.

21                    THE COURT:     You understand that by pleading

22       guilty, you will be giving up that right?

23                    THE DEFENDANT:      Yes, ma'am.

24                    THE COURT:     You have the right to confront

25       witnesses.     If the case went to trial, you would have the

                    MARY L. UPHOLD, RDR, CRR             (330) 884-7424
     Case: 1:19-cr-00132-SL Doc #: 19 Filed: 08/13/19 12 of 36. PageID #: 56
                                                                               12

 1       right to see, to hear and to have your attorney

 2       cross-examine every witness that the government would

 3       present against you.

 4                    Do you understand that right?

 5                    THE DEFENDANT:      Yes, ma'am.

 6                    THE COURT:     And do you understand that by pleading

 7       guilty, you will be giving up that right?

 8                    THE DEFENDANT:      Yes, ma'am.

 9                    THE COURT:     You have the right to remain silent.

10       If the case went to trial, you would have the right to

11       remain silent at trial.        You could testify if you chose to,

12       but you could also choose not to testify.

13                    If you chose not to testify, the court would

14       instruct the jury that the jury could draw no inference or

15       suggestion of guilt from the fact that you chose not to

16       testify.

17                    Do you understand your right to remain silent at

18       trial?

19                    THE DEFENDANT:      Yes, ma'am.

20                    THE COURT:     Do you understand that by pleading

21       guilty, you will be giving up that right?

22                    THE DEFENDANT:      Yes, ma'am.

23                    THE COURT:     You have a right against

24       self-incrimination.       As I mentioned earlier, if you proceed

25       with a plea of guilty, I will need to ask you questions in

                    MARY L. UPHOLD, RDR, CRR             (330) 884-7424
     Case: 1:19-cr-00132-SL Doc #: 19 Filed: 08/13/19 13 of 36. PageID #: 57
                                                                               13

 1       order to satisfy myself that there is a valid basis for a

 2       guilty plea.      In answering those questions, you will give up

 3       your right to -- not to incriminate yourself and you will

 4       have to acknowledge your guilt in order to make a valid

 5       guilty plea.

 6                    Do you understand your right not to incriminate

 7       yourself?

 8                    THE DEFENDANT:      Yes, ma'am.

 9                    THE COURT:     Do you understand that by pleading

10       guilty, you will be giving up that right?

11                    THE DEFENDANT:      Yes, ma'am.

12                    THE COURT:     In summary, if you plead guilty and if

13       the district judge accepts your plea, you will give up your

14       right to a trial and the other rights that I've just

15       described to you.       There will be no trial, and the district

16       judge will enter a judgment of guilty and will sentence you

17       based on your guilty plea after considering your presentence

18       report.

19                    Do you understand that?

20                    THE DEFENDANT:      Yes, ma'am.

21                    THE COURT:     Do you understand that the offenses to

22       which you are pleading guilty are felony offenses, and that

23       a judgment of guilty may deprive you of valuable civil

24       rights, including the right to the vote, the right to hold

25       public office, the right to serve on a jury and the right to

                   MARY L. UPHOLD, RDR, CRR              (330) 884-7424
     Case: 1:19-cr-00132-SL Doc #: 19 Filed: 08/13/19 14 of 36. PageID #: 58
                                                                               14

 1       possess a firearm?

 2                    THE DEFENDANT:      Yes, ma'am.

 3                    THE COURT:     I am now going to go over the nature

 4       of the charges made against you in the indictment.

 5                    Mr. Hall, have you received a copy of the

 6       indictment?

 7                    THE DEFENDANT:      Yes, ma'am.

 8                    THE COURT:     There are two counts in the

 9       indictment, Mr. Hall.

10                    Count 1 charges you with violating 21, United

11       States Code, Sections 841(a)(1) and (b)(1)(C), which

12       pertains to distribution of controlled substances.

13                    Count 2 charges you with violating 21, United

14       States Code, Section -- Sections 841(a)(1) and (b)(1)(A),

15       which also pertains to distribution of controlled

16       substances.

17                    Have you discussed with your attorney, Ms. Kotnik,

18       the charges in Counts 1 and 2 of the indictment?

19                    THE DEFENDANT:      Yes, ma'am.

20                    THE COURT:     Do you understand those charges?

21                    THE DEFENDANT:      Yes, ma'am.

22                    THE COURT:     I'm now going to go through the

23       elements of the offense, of the offenses charged in Counts 1

24       and 2.    There are two elements to each of those offenses.

25       The elements are set forth at page 3, paragraph 11 of your

                   MARY L. UPHOLD, RDR, CRR              (330) 884-7424
     Case: 1:19-cr-00132-SL Doc #: 19 Filed: 08/13/19 15 of 36. PageID #: 59
                                                                               15

 1       plea agreement if you would like to follow along.

 2                    The two elements are, one, the defendant, which

 3       would be you, Mr. Hall, knowingly or intentionally

 4       distributed a controlled substance; and two, the defendant

 5       knew at the time of distribution that the substance was a

 6       controlled substance.

 7                    Mr. Hall, do you understand each of those

 8       elements?

 9                    THE DEFENDANT:      Yes, ma'am.

10                    THE COURT:     Do you have any questions regarding

11       either of the two elements?

12                    THE DEFENDANT:      No, ma'am.

13                    THE COURT:     Ms. Kotnik, have you gone over the

14       elements of the offenses with Mr. Hall?

15                    MS. KOTNIK:     Yes, Your Honor.

16                    THE COURT:     Do you believe that he understands the

17       elements?

18                    THE DEFENDANT:      Yes, he does.

19                    THE COURT:     I am now going to ask Mr. Morrison, as

20       counsel for the United States, to state the penalties

21       associated with the charges in the indictment, including any

22       maximum possible penalty, any minimum penalty, or if any

23       forfeiture, applicable costs that would be imposed, special

24       assessment.     And with regard to the penalties, the maximum

25       penalties also, including a fine or a term of supervised

                   MARY L. UPHOLD, RDR, CRR              (330) 884-7424
     Case: 1:19-cr-00132-SL Doc #: 19 Filed: 08/13/19 16 of 36. PageID #: 60
                                                                               16

 1       release.

 2                    MR. MORRISON:     Thank you, Your Honor.

 3                    Count 1, as you mentioned, is a violation of 21,

 4       U.S.C., Section 841, punishable under (b)(1)(C) of that

 5       provision.     And that's subject to up to 20 years in prison,

 6       up to a $1 million fine, a mandatory minimum of three years

 7       of supervised release and up to life on supervised release.

 8                    Count 2 is punishable under Section 841(b)(1)(A),

 9       which is for a higher weight of methamphetamine in this

10       case.    And that's punishable by up to life in prison, a

11       mandatory minimum of ten years in prison, a maximum

12       statutory fine of $10 million, a minimum period of

13       supervised release by statute of five years, and again, up

14       to life on supervised release.

15                    Both of Counts 1 and 2 each require a $100 special

16       assessment, for a total of $200, due immediately upon

17       sentencing.

18                    As Your Honor indicated, the court is also

19       empowered to order the defendant to pay costs of prosecution

20       and sentence, including but not limited to imprisonment,

21       community confinement, home detention, probation and

22       supervised release.

23                    Restitution could be ordered, but we don't believe

24       that that's at issue.        We believe that this is, under the

25       law, a victimless crime.

                    MARY L. UPHOLD, RDR, CRR             (330) 884-7424
     Case: 1:19-cr-00132-SL Doc #: 19 Filed: 08/13/19 17 of 36. PageID #: 61
                                                                               17

 1                    There's also, of course, additional penalties that

 2       could be imposed if the defendant were to be placed on

 3       supervised release and then to violate the conditions of

 4       supervised release.

 5                    THE COURT:     There is a forfeiture provision in the

 6       indictment, correct, Mr. Morrison?

 7                    MR. MORRISON:     Thank you for drawing my attention

 8       to that, Your Honor.        Yes.   There is a general forfeiture

 9       count in the indictment.         The United States has elected not

10       to pursue forfeiture in this -- in this case.

11                    THE COURT:     All right.

12                    MR. MORRISON:     So there will be no forfeiture

13       sought.

14                    THE COURT:     I take it that there are no

15       immigration consequences related to this matter?

16                    MR. MORRISON:     Yes, correct.      The defendant is a

17       United States citizen.        This provision is only in it to make

18       him and every other defendant aware of the possibility, but

19       we do not believe that that's at issue for him.

20                    THE COURT:     With regard to whether the offenses

21       are probationable, Mr. Morrison, it appears that one is,

22       because it doesn't have a mandatory minimum in this count?

23                    MR. MORRISON:     That's correct, Your Honor.

24                    THE COURT:     Count 2 is not probationable, correct?

25                    MR. MORRISON:     I apologize for interrupting, but

                   MARY L. UPHOLD, RDR, CRR              (330) 884-7424
     Case: 1:19-cr-00132-SL Doc #: 19 Filed: 08/13/19 18 of 36. PageID #: 62
                                                                               18

 1       that is exactly correct.

 2                    THE COURT:     All right.     So, Mr. Hall, did you

 3       understand what Mr. Morrison said about the potential

 4       penalties associated with the counts in the indictment?

 5                    THE DEFENDANT:      Yes, ma'am.

 6                    THE COURT:     Mr. Morrison mentioned a potential

 7       term of supervised release following a term of imprisonment.

 8                    Do you understand that if you are placed on

 9       supervised release and if you violate a condition of your

10       supervised release, you may be sent back to prison for the

11       violation?

12                    THE DEFENDANT:      Yes, ma'am.

13                    THE COURT:     Do you also understand that under some

14       circumstances, the term for a violation of supervised

15       release, when added to the initial term, may exceed the

16       maximum for the underlying offense?

17                    Do you understand that?

18                    THE DEFENDANT:      Can you repeat that?

19                    THE COURT:     I wasn't very clear, was I?

20                    So if you're sent- -- if you finished your prison

21       term and you're on supervised release and you violate your

22       supervised release, you can be sent back to prison.               And in

23       some circumstances, the additional time that you serve for

24       the violation, when you add it to your original term for the

25       offense that you were convicted of, those two together, can

                   MARY L. UPHOLD, RDR, CRR              (330) 884-7424
     Case: 1:19-cr-00132-SL Doc #: 19 Filed: 08/13/19 19 of 36. PageID #: 63
                                                                               19

 1       sometimes be greater than the maximum for the original

 2       offense.

 3                    Do you understand that?

 4                    THE DEFENDANT:      Yeah.

 5                    THE COURT:     Okay.

 6                    THE DEFENDANT:      Yes, ma'am.

 7                    THE COURT:     Mr. Hall, is your -- I am going to ask

 8       you some questions related to the voluntariness of your plea

 9       agreement and your plea.

10                    Is your decision to plead guilty a decision that

11       you have made freely without any coercion?

12                    THE DEFENDANT:      Yes.    Yes, ma'am.

13                    THE COURT:     Has anyone threatened you or

14       threatened anyone else or forced you in any way to plead

15       guilty?

16                    THE DEFENDANT:      No, ma'am.

17                    THE COURT:     I have been advised that you and your

18       attorney have entered into a plea agreement with counsel for

19       the government, correct?         Is that correct?      You have a plea

20       agreement?

21                    THE DEFENDANT:      Oh, yes.    Yes, ma'am.

22                    THE COURT:     I am going to hold up what's been

23       provided to me as the plea agreement for the purpose of

24       having you identify it.

25                    The plea agreement has a set of initials in the

                    MARY L. UPHOLD, RDR, CRR             (330) 884-7424
     Case: 1:19-cr-00132-SL Doc #: 19 Filed: 08/13/19 20 of 36. PageID #: 64
                                                                               20

 1       lower right corner of each page.           The initials are HH.

 2                    Did you place those initials there?

 3                    THE DEFENDANT:      Yes, ma'am.

 4                    THE COURT:     Okay.    And then on the last page of

 5       the plea agreement there are some signatures, Mr. Hall.

 6                    Is your signature on the top line on that last

 7       page?

 8                    THE DEFENDANT:      Yes, ma'am.

 9                    THE COURT:     And, Ms. Kotnik, your signature is on

10       the second line under Mr. Hall's, correct?

11                    MS. KOTNIK:     That's correct, Your Honor.

12                    THE COURT:     And, Mr. Morrison, yours is on the

13       third line, correct?

14                    MR. MORRISON:     Yes, Your Honor.

15                    THE COURT:     Mr. Hall, before you signed the plea

16       agreement, did you have an opportunity to read it and

17       discuss it with your attorney?

18                    THE DEFENDANT:      Yes, ma'am.

19                    THE COURT:     Do you feel that you understand the

20       terms of the plea agreement?

21                    THE DEFENDANT:      I do.

22                    THE COURT:     All right.     I'm now going to ask

23       Mr. Morrison to state the substance of the plea agreement.

24       After he does that, I will ask Ms. Kotnik and Mr. Hall if

25       they agree with what he has said.

                   MARY L. UPHOLD, RDR, CRR              (330) 884-7424
     Case: 1:19-cr-00132-SL Doc #: 19 Filed: 08/13/19 21 of 36. PageID #: 65
                                                                               21

 1                    Mr. Morrison.

 2                    MR. MORRISON:     Thank you, Your Honor.         As

 3       indicated, the defendant's agreed to plead guilty to both

 4       charges against him in the indictment, Counts 1 and 2, and

 5       the government has agreed not to bring any other charges

 6       against the defendant for violations known to our office on

 7       the date of the execution of this agreement as it relates to

 8       this investigation.

 9                    The parties have also entered into certain

10       stipulations as it concerns the United States Sentencing

11       Guidelines.     We've agreed to recommend that the court adopt

12       these stipulations.       But the defendant understands that

13       these are simply recommendations and that they're not

14       binding on the court.

15                    Specifically, in paragraph 17, we've agreed to

16       recommend a base offense level of 50 -- of 30 under

17       2D1.1(c)(4), that being for 50 grams or more of actual

18       methamphetamine.

19                    And the government and the defendant agreed that

20       unless otherwise agreed to below, the parties agree that no

21       other specific offense characteristics or adjustments or

22       departures apply, except for the possible application of the

23       safety valve provision, should the defendant choose to avail

24       himself of that.

25                    And based on those stipulations, the parties have

                   MARY L. UPHOLD, RDR, CRR              (330) 884-7424
     Case: 1:19-cr-00132-SL Doc #: 19 Filed: 08/13/19 22 of 36. PageID #: 66
                                                                               22

 1       agreed to jointly recommend a sentence in the advisory

 2       guidelines range as described in paragraph 14.

 3                    The parties have no agreement about what

 4       defendant's criminal history category is, and under- -- and

 5       the defendant understands that will be determined by the

 6       court after the preparation of a PSR.

 7                    I should state that Ms. Kotnik and I, however,

 8       have conferred about this, and it's our understanding and

 9       expectation that it's likely he'll fall in Criminal History

10       Category II.

11                    The defendant also agrees to waive most of his

12       appeal rights.      Specifically, all rights other than those

13       specifically set forth as preserved in paragraph 20 of the

14       plea agreement.      Those being the right to appeal a

15       punishment in excess of the statutory minimum, or a sentence

16       to the extent it exceeds the maximum of the guidelines range

17       using the stipulations in this agreement and the criminal

18       history category that's found applicable by the court.                 And,

19       of course, he also always maintains the ability to pursue

20       remedies for -- under collateral attack for claims of

21       ineffective assistance of counsel or prosecutorial

22       misconduct.

23                    The defendant also waives certain statutory

24       defenses, such as the statute of limitations.

25                    And there are some additional miscellaneous

                   MARY L. UPHOLD, RDR, CRR              (330) 884-7424
     Case: 1:19-cr-00132-SL Doc #: 19 Filed: 08/13/19 23 of 36. PageID #: 67
                                                                               23

 1       provisions in here, but I think that summarizes the sum and

 2       substance of the agreement, unless Your Honor would like me

 3       to go into more detail on anything else.

 4                    THE COURT:     No.   We will cover the factual basis

 5       for the agreement separately.

 6                    MR. MORRISON:     Thank you.

 7                    THE COURT:     Mr. -- Ms. Kotnik, let me ask first

 8       whether you agree with Mr. Morrison's summary of the plea

 9       agreement and whether you have any changes or addition to

10       make to what he has said.

11                    MS. KOTNIK:     Judge, I do agree, we do agree with

12       the summary.

13                    THE COURT:     Okay.    Mr. Hall, do you agree with

14       what Mr. Morrison has said and do you have any changes?

15                    THE DEFENDANT:       I agree, and I'm fine.

16                    THE COURT:     Mr. Hall, has anyone, including either

17       your attorney, the attorney for the United States or the

18       court made any promise to you other than what's contained in

19       the plea agreement in order to persuade you to plead guilty?

20                    THE DEFENDANT:       No, ma'am.

21                    THE COURT:     I am now going to discuss a few

22       matters of sentencing with you.          First I'm going to hold up

23       a document that's called a sentencing table.

24                    Have you seen that document?

25                    THE DEFENDANT:       Yes, ma'am.

                   MARY L. UPHOLD, RDR, CRR              (330) 884-7424
     Case: 1:19-cr-00132-SL Doc #: 19 Filed: 08/13/19 24 of 36. PageID #: 68
                                                                               24

 1                    THE COURT:     And do you understand how the

 2       sentencing table works?

 3                    THE DEFENDANT:      It was explained to me by my

 4       lawyer, by my attorney.

 5                    THE COURT:     I'm going to give you an example which

 6       has nothing to do with your case, but just for the purpose

 7       of making sure that you understand how the table works, with

 8       the offense levels down the left side and the criminal

 9       history category at the top.

10                    If we had an offense level of 3 with a criminal

11       history category of VI, can you tell me what the guideline

12       range would be for that?

13                    THE DEFENDANT:      3 to 9 months.

14                    THE COURT:     And that is in months, correct?

15                    THE DEFENDANT:      Yes, ma'am.

16                    THE COURT:     All right.     Mr. Hall, I don't want to

17       know what you discussed with your attorney, but whether

18       you've had an opportunity to discuss with your attorney how

19       the guidelines might apply to your case.

20                    Have you discussed that topic?          Not the specifics

21       of what you discussed.

22                    MS. KOTNIK:     (Unintelligible.)

23                    THE DEFENDANT:      What we discussed, yes, yes,

24       ma'am.

25                    THE COURT:     I'm now going to direct your attention

                   MARY L. UPHOLD, RDR, CRR              (330) 884-7424
     Case: 1:19-cr-00132-SL Doc #: 19 Filed: 08/13/19 25 of 36. PageID #: 69
                                                                               25

 1       to paragraphs 12 through 19 of the plea agreement.               This

 2       paragraph starts on page 3 and goes over to page 5.

 3                    Mr. Hall, do you understand that these paragraphs

 4       discuss the application of the sentencing guidelines to your

 5       case?

 6                    THE DEFENDANT:      Yes, I understand that.

 7                    THE COURT:     Okay.    In looking at paragraph 17, do

 8       you understand that the parties have no agreement as to what

 9       criminal history category applies to your case, and that the

10       district court will determine your criminal history category

11       after reviewing the presentence investigation report?

12                    MS. KOTNIK:     (Unintelligible.)

13                    THE DEFENDANT:      Yes, yes, Your Honor.

14                    THE COURT:     Okay.    And I think your attorney

15       clarified for you.       I know Mr. Morrison did say that your

16       attorney and he believed you're a Criminal History Category

17       II, but I just want to make sure that you understand that

18       the final decision on that will be made by the district

19       judge.

20                    THE DEFENDANT:      Yes, ma'am.

21                    THE COURT:     Okay.    And looking at paragraph 13, do

22       you understand that there is no agreement between the

23       parties as to the guideline range that applies to your case,

24       and that the district judge will determine the guideline

25       range after reviewing the presentence report?

                   MARY L. UPHOLD, RDR, CRR              (330) 884-7424
     Case: 1:19-cr-00132-SL Doc #: 19 Filed: 08/13/19 26 of 36. PageID #: 70
                                                                               26

 1                    THE DEFENDANT:      Yes, ma'am.

 2                    THE COURT:     I am going to direct your attention

 3       now to paragraph 15 of your plea agreement, which is at the

 4       bottom of page 4.       That paragraph reads, "Sentencing

 5       Recommendations Not Binding on the Court."             It says,

 6       "Defendant understands that the recommendations of the

 7       parties will not be binding on the court, that the court

 8       alone will decide the advisory guideline range under the

 9       sentencing guidelines, whether there is any basis to depart

10       from that range or impose a sentence outside the guideline

11       range and what sentence to impose.

12                    "Defendant further understands that once the court

13       has accepted defendant's guilty plea, defendant will not

14       have the right to withdraw such a plea if the court does not

15       accept the sentencing recommendations made on defendant's

16       behalf or if defendant is otherwise dissatisfied with the

17       sentence."

18                    I want to make sure that you understand that

19       paragraph, Mr. Hall.        Do you understand that if I recommend

20       that the district judge accept your plea and if the district

21       judge accepts that recommendation, you will not be able to

22       withdraw your guilty plea?

23                    THE DEFENDANT:      Yes, ma'am.

24                    THE COURT:     You also understand that sentencing

25       rests within the discretion of the court?

                   MARY L. UPHOLD, RDR, CRR              (330) 884-7424
     Case: 1:19-cr-00132-SL Doc #: 19 Filed: 08/13/19 27 of 36. PageID #: 71
                                                                               27

 1                    THE DEFENDANT:      Yes, ma'am.

 2                    THE COURT:     And that federal law requires the

 3       court to impose a sentence that is reasonable, and that the

 4       court must consider the guideline range in determining what

 5       is a reasonable sentence?

 6                    THE DEFENDANT:      Yes, ma'am.

 7                    THE COURT:     As mentioned earlier, the court will

 8       determine the guideline range after determining what the

 9       criminal history category is based upon a presentence

10       report.

11                    Do you understand that?

12                    THE DEFENDANT:      Yes, ma'am.

13                    THE COURT:     Do you understand that the sentence

14       the court imposes on you may be different from any estimate

15       that your attorney may have given you?

16                    THE DEFENDANT:      Yes, ma'am.

17                    THE COURT:     And that you understand that if the

18       court imposes a sentence that is different than what is

19       recommended by either your attorney or the attorney for the

20       government, you will not have the right to withdraw your

21       guilty plea, correct?

22                    THE DEFENDANT:      Yes, ma'am.

23                    THE COURT:     I am now going to direct your

24       attention to paragraph 20 of the plea agreement, which is on

25       page 6.    Mr. Morrison did review this paragraph.             This is

                   MARY L. UPHOLD, RDR, CRR              (330) 884-7424
     Case: 1:19-cr-00132-SL Doc #: 19 Filed: 08/13/19 28 of 36. PageID #: 72
                                                                               28

 1       the paragraph in which you waive, that is, give up your

 2       right to appeal or to attack your conviction or sentence in

 3       a post-conviction proceeding with certain limited

 4       exceptions.

 5                    The exceptions are if the court impose a

 6       sentence -- imposes a sentence that is greater than the

 7       statutory maximum, or if the court imposes a sentence that

 8       is greater than the guideline range determined under the

 9       guidelines in accordance with the parties' sentencing

10       stipulations and using the criminal history category found

11       applicable by the court.

12                    Also, you reserve the right, your rights with

13       respect to any claim of ineffective assistance of counsel or

14       prosecutorial misconduct.

15                    With those exceptions, you are giving up your

16       right to appeal your conviction and sentence or to attack

17       your conviction and sentence in a post-conviction

18       proceeding.

19                    Do you understand that, Mr. Hall?

20                    THE DEFENDANT:      Yes, ma'am.

21                    THE COURT:     Do you understand that under some

22       circumstances, the government may have the right to appeal

23       the sentence that is imposed?

24                    THE DEFENDANT:      Yes, ma'am.

25                    THE COURT:     Do you understand that parole has been

                   MARY L. UPHOLD, RDR, CRR              (330) 884-7424
     Case: 1:19-cr-00132-SL Doc #: 19 Filed: 08/13/19 29 of 36. PageID #: 73
                                                                               29

 1       abolished, and that if you are sentenced to prison, you will

 2       not be released on parole?

 3                    THE DEFENDANT:      Isn't it -- yes, ma'am.

 4                    THE COURT:     Okay.    Mr. Hall, having discussed your

 5       rights with you, do you still wish to proceed with the

 6       guilty plea?

 7                    THE DEFENDANT:      Yes, ma'am.

 8                    THE COURT:     Okay.    I'm now going to ask

 9       Mr. Morrison to review the facts that would support a guilty

10       plea in this case.       The facts are set forth in paragraph 22

11       of the plea agreement, which is on page 7.             After

12       Mr. Morrison states the facts, I will ask if you agree with

13       what he has said as well.

14                    MR. MORRISON:     Thank you, Your Honor.

15                    First, on August 28th, 2018, in Ashtabula, Ohio,

16       the defendant knowingly and intentionally distributed about

17       27.35 grams of a mixture and substance containing a

18       detectable amount of methamphetamine, which is a Schedule II

19       controlled substance.

20                    Specifically, he agreed to and did sell an ounce

21       of crystal methamphetamine to a person identified as person

22       1 for $700, and testing revealed that to be the

23       aforementioned amount of methamphetamine.

24                    Then, on September 4th, 2018, again in Ashtabula,

25       Ohio, both places be- -- Ashtabula, Ohio, being in the

                   MARY L. UPHOLD, RDR, CRR              (330) 884-7424
     Case: 1:19-cr-00132-SL Doc #: 19 Filed: 08/13/19 30 of 36. PageID #: 74
                                                                               30

 1       Northern District of Ohio, Eastern Division, the defendant

 2       knowingly and intentionally distributed approximately 55.4

 3       grams of pure methamphetamine, a Schedule II controlled

 4       substance.

 5                    And specifically, on that date, he agreed to and

 6       did sell 2 ounces of crystal methamphetamine to person 1 for

 7       $1,400, and testing later revealed that to be approximately

 8       56 grams of a mixture or substance that was tested to be 99

 9       percent pure methamphetamine, resulting in the 55.4 grams of

10       pure methamphetamine figure.

11                    And the defendant knew at both of the above times

12       that the substances he was selling and distributing were, in

13       fact, controlled substances.

14                    THE COURT:     Mr. Hall, do you agree with the facts

15       that Mr. Morrison has stated?

16                    THE DEFENDANT:      Yes, ma'am.     That's what happened.

17                    THE COURT:     Do you have any changes that you wish

18       to make in the facts that he has stated?

19                    THE DEFENDANT:      I mean, no.     I mean, I didn't have

20       the drugs on me.       I mean, it wasn't like I was the

21       distributor of the drugs.         Just I called someone to get them

22       procured for these people.         But in the end, the fact is,

23       yes, I did sell the drugs to the guy.

24                    THE COURT:     All right.     So you admit that the

25       facts that Mr. Morrison stated and that are set forth in

                   MARY L. UPHOLD, RDR, CRR              (330) 884-7424
     Case: 1:19-cr-00132-SL Doc #: 19 Filed: 08/13/19 31 of 36. PageID #: 75
                                                                               31

 1       paragraph 22 are true?

 2                    THE DEFENDANT:      Yes, ma'am.

 3                    THE COURT:     Mr. Morrison, is there any right or

 4       any procedural provision that I failed to take account of

 5       before I ask Mr. Hall how he pleads?

 6                    MR. MORRISON:     No, Your Honor.       Thank you.

 7                    THE COURT:     Ms. Kotnik?

 8                    MS. KOTNIK:     Okay.

 9                    THE DEFENDANT:      I had to call somebody and have it

10       brought to me.      It wasn't that I was the one that had all

11       the drugs and was selling the drugs.            I made the phone call

12       and went and picked it up.         And then the second time I made

13       the phone call I had someone bring it to me.

14                    MR. MORRISON:     Your Honor, I might be able to

15       short-circuit something that's going on here by just adding

16       to that that the government would not disagree that the

17       defendant was something of a middleman in both of these drug

18       deals.

19                    That when he was contacted to -- about procuring

20       this methamphetamine, we don't believe that he had the

21       methamphetamine on him at the time he was contacted.                  It's

22       our understanding that on both occasions he was contacted

23       for methamphetamine.        He then reached out to a third party

24       and arranged to obtain the requested methamphetamine from

25       that third party, which he did obtain, and then almost

                   MARY L. UPHOLD, RDR, CRR              (330) 884-7424
     Case: 1:19-cr-00132-SL Doc #: 19 Filed: 08/13/19 32 of 36. PageID #: 76
                                                                               32

 1       immediately sell to person 1 as described in the factual

 2       basis.

 3                    I think that's -- I think that's what he's trying

 4       to bring to the court's attention.

 5                    THE COURT:     I think that sounds like what Mr. Hall

 6       was trying to say.

 7                    So the question is whether anything about that

 8       changes whether there is a factual basis for a plea of

 9       guilty, and it sounds to me like he did sell the drugs, even

10       though he did not -- that -- even though he was the

11       middleman in the sales transaction, he got them from

12       somebody else and then he sold them.

13                    Am I correct, Mr. Morrison?

14                    MR. MORRISON:     That is correct, Your Honor.

15                    THE COURT:     And, Ms. Kotnik?

16                    MS. KOTNIK:     Yes, Your Honor.

17                    THE COURT:     So I just want to make sure that we

18       don't have any issues with whether there's a factual basis

19       for the guilty plea.        It doesn't sound to me like there is.

20                    And you're in agreement with that, Ms. Kotnik?

21                    MS. KOTNIK:     Yes, Your Honor, yes.

22                    THE COURT:     All right.     And so I think I already

23       did ask, but if I didn't, I will ask you now, Mr. Hall, do

24       you admit that the facts stated are true?

25                    THE DEFENDANT:      Yes, ma'am.

                   MARY L. UPHOLD, RDR, CRR              (330) 884-7424
     Case: 1:19-cr-00132-SL Doc #: 19 Filed: 08/13/19 33 of 36. PageID #: 77
                                                                               33

 1                    THE COURT:     I'm now prepared to receive your plea,

 2       Mr. Hall.     Before I ask you how you plead, you have the

 3       right to speak with your attorney.

 4                    Do you wish to speak with your attorney?

 5                    THE DEFENDANT:      Yes, just for a second.

 6             (Discussion held off the record.)

 7                    THE DEFENDANT:      Yeah, that's fine.

 8                    THE COURT:     Okay.    And you can also ask me any

 9       questions before I ask you how you plead.

10                    Do you have any questions for me, Mr. Hall?

11                    THE DEFENDANT:      I think everything has been

12       answered pretty much, ma'am.

13                    THE COURT:     Okay.    Mr. Hall, now that I've advised

14       you of your rights and have received evidence as to your

15       competence and as to the factual basis for a guilty plea,

16       how do you plead to Counts 1 and 2 of the indictment, guilty

17       or not guilty?

18                    THE DEFENDANT:      Guilty, Your Honor.

19                    THE COURT:     And are you pleading guilty, Mr. Hall,

20       because you are, in fact, guilty of those offenses?

21                    THE DEFENDANT:      Yes, ma'am.

22                    THE COURT:     It is my finding that the defendant,

23       Hargis Hall, is fully competent to and capable of entering

24       an informed plea.       That he is aware of the nature of the

25       charges brought against him and the consequences of his

                   MARY L. UPHOLD, RDR, CRR              (330) 884-7424
     Case: 1:19-cr-00132-SL Doc #: 19 Filed: 08/13/19 34 of 36. PageID #: 78
                                                                               34

 1       plea.    That there is a factual basis for Mr. Hall's plea.

 2       And that his plea of guilty to the offenses charged in

 3       Counts 1 and 2 of the indictment is a knowing and voluntary

 4       plea that is supported by an independent basis in fact as to

 5       each of the essential elements of the offenses charged.

 6                    I therefore will recommend that the district judge

 7       approve the plea agreement, accept Mr. Hall's plea and

 8       adjudge him guilty of the offenses charged in Counts 1 and 2

 9       of the indictment.

10                    Mr. Hall, the court will ask for a presentence

11       investigation report to be prepared prior to sentencing.                   It

12       is in your best interest to cooperate with the probation

13       office in providing information that they may request for

14       the report since it will be an important factor in the

15       decision as to what your sentence will be.

16                    You and your counsel will have a right and an

17       opportunity to examine the report and commented on --

18       comment on it at the time of sentencing.

19                    Also, if you are interviewed by the probation

20       office, you have a right to have your attorney present with

21       you during the interview.

22                    The sentencing hearing is set for 10 a.m. on

23       November 19th, 2019, before Judge Sara Lioi.              And that will

24       take place on the fifth floor of this courthouse in Judge

25       Lioi's courtroom.

                   MARY L. UPHOLD, RDR, CRR              (330) 884-7424
     Case: 1:19-cr-00132-SL Doc #: 19 Filed: 08/13/19 35 of 36. PageID #: 79
                                                                               35

 1                    Mr. Hall, you were previously ordered detained,

 2       and that order will remain in effect.            So at this time, you

 3       will remanded to the custody of the United States Marshal

 4       pending your sentence.

 5                    THE CLERK:     All rise.      Court is adjourned.

 6             (Thereupon, proceedings concluded at 2:55 p.m.)

 7                                          - - -

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                   MARY L. UPHOLD, RDR, CRR              (330) 884-7424
     Case: 1:19-cr-00132-SL Doc #: 19 Filed: 08/13/19 36 of 36. PageID #: 80
                                                                                                 36

 1                                       C E R T I F I C A T E

 2

 3               I c e r t i f y t h a t the foregoing i s a correct t r a n s c r i p t,

 4      t o t h e b e s t o f my a b i l i t y , t r a n s c r i b e d fr om a d i g i t a l

 5      a u d i o r e c o r d i n g from t h e r e c o r d o f p r o c e e d i n g s i n t h e

 6      above- e n t i t l e d m a t t e r .

 7

 8                         /s/ Mary L. Uphold                           August 13, 2019
                           Mary L. Uphold, RDR, CRR                     Date
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                      MARY L. UPHOLD, RDR, CRR                         (330) 884-7424
